DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 9, 11, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawano et al. (US Pub. No. 2014/0203305 A1).
As to claim 1, Kawano teaches an optoelectronic device, comprising: a substrate (#50 in Fig. 2, #250 in Fig. 13); a plurality of light emitting chips (#10 in Fig. 2 and in ¶ [0040], Fig. 13), disposed on the substrate and electrically connected to the substrate; a first annular structure (#221 in Fig. 13 and in ¶ [0086]), disposed on the substrate and around the plurality of light emitting chips; a first wavelength conversion layer (#231 in Fig. 13 and in ¶ [0086]), disposed in the first annular structure and covering the plurality of light emitting chips; a second annular structure (#222 in Fig. 13 and in ¶ [0086]), disposed on the substrate and around the light emitting chips, and further being in contact with the first annular structure (Fig. 13); and a second wavelength conversion layer (#232 in Fig. 13 and in ¶ [0086]), disposed in the second annular structure and covering the first wavelength conversion layer and the plurality of light emitting chips, wherein a material of a wavelength conversion substance contained in the second wavelength conversion layer is different from that of a wavelength conversion substance contained in the first wavelength conversion layer (¶ [0050]).  
As to claim 5, Kawano teaches the second annular structure is disposed around the first annular structure and in contact with an outer surface of a side wall of the first annular structure; and a thickness of the second annular structure on the substrate is greater than a thickness of the first annular structure on the substrate (Fig. 13, ¶ [0062]).  
As to claim 6, Kawano teaches a material of the first annular structure is different from a material of the second annular structure (¶ [0062]).   
As to claim 9, Kawano teaches a third annular structure (#223 in Fig. 13 and in ¶ [0086]), disposed on the substrate and around the plurality of light emitting chips; and a packaging glue (#233 in Fig. 13 and in ¶ [0086]), filled in the third annular structure and being without phosphor; wherein the third annular structure is located on a side of the second annular structure facing away from the first annular structure (Fig. 13), the packaging glue is in contact with and covering a top surface of the second wavelength conversion layer facing away from the substrate, and the packaging glue contains light diffusing particles (outside layer containing only diffusing material in resin in ¶ [0030]).   
As to claims 11, 15, 16 and 19, these claims contain the generic method steps of producing the device of claims 1, 5, 6 and 9 respectively. They are similarly anticipated for with the same citations as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, 8, 10, 12-14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US Pub. No. 2014/0203305 A1).
As to claim 2 and 12, Kawano teaches the first annular structure and the second annular structure sequentially are stacked on the substrate (Fig. 13), and thereby the first annular structure is located between the second annular structure and the substrate (Fig. 13). Kawano appears to show a maximum distance between an inner surface of a side wall of the first annular structure and an outer surface of the side wall of the first annular structure is greater than or equal to a maximum distance between an inner surface of a side wall of the second annular structure and an outer surface of the side wall of the second annular structure (as shown in Fig. 13). While this is not explicit, the figures appear to show to one of ordinary skill in the art that the second wall is not are wide as the first wall because the second wall is cascaded to cover the first wall (one side of a semicircle) whereas the first wall shows its width as a full semicircle. It would have been obvious to one of ordinary skill in the art to recreate the device of Kawano to match the figures as shown in order to achieve the benefits of Kawano, thus resulting in the claimed structure.
As to claim 3 and 13, Kawano teaches the second wavelength conversion layer is in direct contact with a top surface of the first wavelength conversion layer facing away from the substrate (Fig. 13), and an edge of the top surface of the first wavelength conversion layer is not higher than a boundary line between the inner surface of the side wall of the second annular structure and the inner surface of the side wall of the first annular structure (Fig. 13).  
As to claims 4 and 14, the top surface of the first wavelength conversion layer is a plane or an outwardly convex surface (Fig. 13).
As to claims 7 and 17, Kawano teaches the the material of the first annular structure is made of a visible light transparent material, and the material of the second annular structure is made of a visible light opaque material (silicone resin with a white hue in ¶ [0060]). It is the Examiner’s position that Kawano teaches the limitations of the claim because a silicone resin has a visible light transparency and the mixed in material which gives it a white hue is an opaque material. Further, it would have been obvious to one of ordinary skill in the art to choose between transparent and reflective (opaque) materials in order to create a particular designed light output from the device.
As to claim 8, Kawano teaches a third annular structure (Fig. 13), disposed on the substrate and around the plurality of light emitting chips; and a packaging glue (third resin in ¶ [0086]), filled in the third annular structure and being without phosphor; wherein the third annular structure is located between the first annular structure and the substrate (by arbitrarily assigning the resin closest to the LEDs as the packaging glue), and the packaging glue is in contact with and covering the plurality of light emitting chips (by arbitrarily assigning the resin closest to the LEDs as the packaging glue).
It is the Examiner’s position that Kawano teaches multiple layers, each of which can either contain or not contain phosphors, thus meeting the Applicant’s claim language. Additionally, it would have been further obvious to one of ordinary skill in the art to include the claimed packaging glue closest to the LEDs for the additional reason of stepping down the index of refraction between the LEDs and the outside environment by adding more optical layers of material between the LED and the outside environment (¶ [0087]). Other reasons could also be used including spacing phosphor from the LEDs in order to prevent LED waste heat  from damaging the phosphor material.
As to claims 10 and 20, Kawano teaches a substrate which comprises at least an insulating layer and circuit layer with light emitting chips electrically connected to the circuit layer (¶ [0041]). Further, one of the mold frames or additional resin layers of Fig. 13 could be seen as a protective layer. While Kawano is silent about the substrate comprising a metal base, the Applicant appears to be describing a metal core printed circuit board which is well known in the art. It would have been obvious to one of ordinary skill in the art to use a metal core printed circuit board as the substrate of Kawano since they are known in the art for heat dissipation and ease of wiring for LED lighting devices.

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.
Reiherzer (US Pub. No. 2016/0133610 A1): Shows multiple mold frames.
Abe (US Pub. No. 2016/0081142 A1): Shows multiple resin layers in a mold frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/             Primary Examiner, Art Unit 2875